159 S.W.3d 926 (2004)
Ex parte Brandy DEL BRIGGS, Applicant.
No. WR-60515-01.
Court of Criminal Appeals of Texas.
November 17, 2004.
*927 Charles H. Portz, Houston, for Appellant.
Harris County District Attorney's Office, Houston, Matthew Paul, State's Attorney, Austin, for State.

ORDER
PER CURIAM.
Briggs has filed a motion asking this Court to set bond during the pendency of her application for a writ of habeas corpus. Article 11.65 provides in relevant part:
On making proposed findings of fact and conclusions of law jointly stipulated to by the applicant and the state, or on approving proposed findings of fact and conclusions of law made by an attorney or magistrate appointed by the court to perform that duty and jointly stipulated to by the applicant and the state, the convicting court may order the release of the applicant on bond, subject to conditions imposed by the convicting court, until the applicant is denied relief, remanded to custody, or ordered released.[1]
Because the convicting court is the proper forum for the relief she seeks, any motion seeking that relief must be filed there. Applicant's motion is denied.
NOTES
[1]  TEX. CODE CRIM. PROC., Art. 11.65(b)(emphasis added).